DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-18 in the reply filed on 04/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8,11,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaofu (CN 104681537).

With respect to claim 7, Shaofu et al discloses a chip bonding structure comprising a first chip (100,Fig.8) and a second chip (200,Fig.8), wherein a front surface of the first chip is bonded to a front surface of the second chip (Fig.8), and the first chip comprises a first substrate (110.Fig.8), a dielectric layer (120,FIg.8) on the first substrate, and an interconnection layer (125,Fig.8) on the dielectric layer; an opening (112,Fig.8) arranged at a back surface of the first chip, wherein the opening is configured to extend through the first substrate (Fig.8);


 	With respect to claim 8, Shaofu et al discloses a sidewall of the opening (FIg.8), however, it does not explicitly disclose and a protective layer, wherein the protective layer is made of an insulating material and is arranged between the pad and each of the convex portions. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaofu et al such that convex portion has additional dielectric layer in order to protect the dielectric layer from deformity when pad is attached to the structure.

 	With respect to claim 11, Shaofu et al discloses a wafer bonding structure comprising the chip structure according to claim 7, wherein the number of the chip structure is more than one (100,200,Fig.8) , and the more than one chip structure is arranged in an array (Fig.8, because they are after one another).


 	With respect to claim 15, Shaofu et al discloses a substrate (110,Fig.8); a dielectric layer (120,Fig.8) on the substrate; and an interconnection layer (125,Fig.8) on the dielectric layer, wherein an opening (112,Fig.8) is arranged at a back surface of the chip (Fig.8), and the opening is configured to extend through the substrate (Fig.8); a concave-convex structure(openings and the wall between the openings where 311 is formed in 120,Fig.8)  is arranged in the dielectric layer under the opening, and the concave-convex structure comprises concave portions (the holes where 311 is formed,Fig.8) and convex portion (the wall between the holes,Fig.8) that are alternately arranged (Fig.8), and at least one of the concave portions extends to expose the interconnection layer (Fig.8); and a pad is arranged on the concave-convex structure (310,Fig.8), and the pad is configured to fill up the concave-convex structure and have a same concave-convex arrangement as the concave-convex structure (fig.8). However, Shaofu et al does not explicitly disclose multiple convex portions are formed. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that multiple convex portions are formed in order to increase the number of contacts for a conductive pad in order to improve the electrical connection to the metal layer, in order to use metal layer as a power source to the chip.

 	With respect to claim 16, Shaofu et al discloses a sidewall of the opening (FIg.8), however, it does not explicitly disclose and a protective layer, wherein the protective layer is made of an insulating material and is arranged between the pad and each of the convex portions. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaofu et al such that convex portion has additional dielectric layer in order to protect the dielectric layer from deformity when pad is attached to the structure.

s 9-10, 12-14,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaofu (CN 104681537), in view of Agnell et al (USPub No. 20040195642)

 	With respect to claim 9, Shaofu et al discloses wherein the concave portions comprise through concave portions extending through the dielectric layer (Fig.8), each of the through concave portions is arranged at a region close to the sidewall of the opening (Fig.8); however, and non-through concave portions not extending through the dielectric layer 
and each of the non-through concave portions is arranged at a region away from the sidewall of the opening. On the other hand, Angell et al discloses non through concave portions formed in the middle of the opening (10,Fig.5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaofu et al according to the teachings of Angell et al such that non through concave portions of Angell is formed between concave portions of Shaofu et al in order to create a better contact between dielectric layer and the pad. 

 	With respect to claim 10, Shaofu et al discloses wherein each of the through concave portions has a strip shape (Fig.8), Angell et al discloses and the non-through concave portions each has a block shape and are arranged in an array (Fig.5), or the non-through concave portions each has a strip shape and are arranged in columns, or the non-through concave portions are arranged in a nested arrangement, or the non-through concave portions are arranged in a crisscross arrangement.

 	
 	With respect to claim 12, Shaofu et al discloses wherein the chip structure further comprises: a sidewall of the opening (sidewalls of 112,Fig.8) and Angell discloses a protective layer (27,Fig.5), wherein the protective layer is made of an insulating material (TaN, para 40) and is arranged between the pad and each of the convex portions (Fig.5).

 	With respect to claim 13, Shaofu et al discloses wherein the concave portions comprise through concave portions extending through the dielectric layer (Fig.8), each of the through concave portions is arranged at a region close to the sidewall of the opening (Fig.8); however, and non-through concave portions not extending through the dielectric layer 
and each of the non-through concave portions is arranged at a region away from the sidewall of the opening. On the other hand, Angell et al discloses non through concave portions formed in the middle of the opening (10,Fig.5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaofu et al according to the teachings of Angell et al such that non through  concave portions of Angell is formed between concave portions of Shaofu et al in order to create a better contact between dielectric layer and the pad. 

 	With respect to claim 14, Shaofu et al discloses wherein each of the through concave portions has a strip shape (Fig.8), Angell et al discloses and the non-through concave portions each has a block shape and are arranged in an array (Fig.5), or the non-through concave portions each has a strip shape and are arranged in columns, or the non-through concave portions are arranged in a nested arrangement, or the non-through concave portions are arranged in a crisscross arrangement.


 	With respect to claim 17, Shaofu et al discloses wherein the concave portions comprise through concave portions extending through the dielectric layer (Fig.8), each of the through concave portions is arranged at a region close to the sidewall of the opening (Fig.8); however, and non-through concave portions not extending through the dielectric layer 
and each of the non-through concave portions is arranged at a region away from the sidewall of the opening. On the other hand, Angell et al discloses non through concave portions formed in 

 	With respect to claim 18, Shaofu et al discloses wherein each of the through concave portions has a strip shape (Fig.8), Angell et al discloses and the non-through concave portions each has a block shape and are arranged in an array (Fig.5), or the non-through concave portions each has a strip shape and are arranged in columns, or the non-through concave portions are arranged in a nested arrangement, or the non-through concave portions are arranged in a crisscross arrangement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALI NARAGHI/Examiner, Art Unit 2895